DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/13/21 have been fully considered but they are not persuasive. 

Regarding claim 1,
 	Applicant argues According to Domon at paragraph [0039], referring to FIG. 1, the “PMT packets” .. .“indicate that the PID’s 20 and 21 are the video and audio packets,” however neither PAT packets nor PMT packets indicate “a pattern of frames to  monitor for the type of broadcast information” as is recited by claim 1. Instead, a receiving device of Domon decodes all packets subsequent to the PAT and PMT packets and individually checks if each one of the subsequent packets contains relevant PIDs which match those identified by the PAT and/or PMT packets. Having no information about “a pattern of frames to monitor” from the PAT and PMT packets, a receiving device of Domon clearly cannot monitor “for information corresponding to at least one of the plurality of types of broadcast information, based on the periodically broadcast scheduling message” as is further recited by claim 1. Aaltonen does not solve this deficiency of Domon.
 	However the examiner disagrees as Domon teaches using PID values for indication. 
Domon states:
[0038] The transport packets comprise video packets, audio packets, data packets, and other various packets. The video, the audio, and the data packets are given the packet identification (PID) values which are described heretobefore and will be called PID's. It is possible, inasmuch as signals of each schedule group are independently multiplexed in the M2TS scheme, to use a common PID in the first and the second transport stream signals TS(1) and TS(2). As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the PID's of 28, 31, and 42 are given respectively to the audio packet resulting from the N-th schedule audio signal and the data packets resulting from the n-th and the N-th schedule data signals. In FIG. 1, such PID's are depicted in small rectangles. 

[0039] The various packets are for the program specific information PSI and comprise packets descriptive of the PAT (program association table) and the PMT (program map table). In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal.

In at least the above, Domon’s system broadcast system indicates through the PMT which PID (packet identification) to monitor for the video and audio signals. The receiving devices use the PMT to determine which PIDs are associated with the video and audio signals for each schedule. For example, the plurality of PMTs would indicate the PID’s 21, 28, and 42 are audio packets. As a result the receiver would identify (e.g. monitor) for those audio packets. The plurality PIDs that represent the audio packets for a scheduled program is a pattern. A person of ordinary skill in the art would interpret the above as a “pattern of frames to monitor for the type of broadcast information”. 

Regarding claim 2, 
 	Applicant argues As can be seen from FIG. 1, PIDs of a first transport stream (TS1) follow one
another in time sequence, i.e. a first PID is numbered PID 0 and is followed by PIDs 20, 31, 25, etc. PIDs of a second transport stream (TS2) are also time delimited, i.e. a first PID is PID 0 followed by PID 21, 42 etc. Domon does not teach or render obvious that “broadcast information is” .. . “frequency multiplexed with data transmissions.” Instead, in Domon, an audio/video receiving device of decodes PATs, PMTs, video and audio packets entirely in a time sequential fashion.


Regarding claim 3, 
 	Applicant argues recites that “information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are received together.” In Domon, audio and video packets have separate PIDs. See Domon again at paragraph [0039] which recites that the “PMT packets of the PID 25 indicate that the PID’s 20 and 21 are the video and audio packets of the first schedule.” For at least the reason that the Office Action has not provided sufficient rationale for this claim element, the rejection of claim 3 should be withdrawn.
 	However the examiner disagrees since Domon teaches multiplexing the data before transmitting hence the receiving system receives the multiplexed signal (e.g. audio and video together). A person of ordinary skill in the art would interpret the above as “information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are received together.”

Regarding Claim 5,
 	Applicant argues recites that “the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources.” For this claim element, the Office Action recites on page 5 that “the arrangement 700 comprises also means706 for transferring the transport stream 
	However the examiner disagrees as Domon paragraph [0089] states “Finally, use of the-frequency division, the wavelength division, the space division, and the code division multiplexing enables it unnecessary to establish synchronization between the signals to be multiplexed and to unify the bit rates or the frame formats before the multiplexing.” As shown , the system is capable of using frequency division. Furthermore the secondary reference Aaltonen is cited in the parent claim for using OFDM which is well-known in the art to use time/frequency multiplexing.


Regarding claim 16,
 	Applicant argues recites in relevant part “transmitting, by the base station, data and pilot signals on a first subset of radio resources of the OFDM communication system and not transmitting data on a second subset of radio resources of the OFDM communication system.” None of Domon, Aaltonen or Paila teach or render obvious a “pilot signal” recited by claims 16. Respectfully, for at least this reason, the Applicant requests withdrawal of the rejection of claim 16.
 	However the examiner disagrees as Paila does not need to use the specific term pilot signal. Paila teaches the same function of pilot signals and communicating when to receive signals.  Paila states “Where, for example, a user of terminal 10b is accessing content or services, the content or service is selectively received as the controller 17 calculates the expected start time of the transmission of the next relevant data burst in the modified transport stream 7a on the basis of burst interval t.sub.i, which may be known in advance or communicated to the terminal” para [0044]). 

. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, 18-19, 21, 24-25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795).

Regarding claim 1 and 8 and 15 and 21,
 	Domon teaches a method for receiving broadcast information in an orthogonal frequency division multiplex (OFDM) communication system, the method comprising:
 	receiving, by a mobile station, a (e.g. audio and video packets), a pattern of frames to monitor for the type of broadcast information and the (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])
 	monitoring, by the mobile station, for information corresponding to at least one of the plurality of types of broadcast information, based on the (interpreted as In the example being illustrated, the multiplexed digital signal demultiplexing device 39 comprises a packet demultiplexer 43 and an M2 decoder 45 which are successively connected to the receiver 41 and collectively serve a broadcast schedule selector controlled by a reception channel selector 47 and connected to a television (TV) monitor 49. A selector table of the packet stream identifiers PSID and the packet identifiers PID's of the PMT are stored in the channel selector 47 for the broadcast schedules to control respectively the packet demultiplexer 43 and the M2 decoder 45, see Domon para [0047]).
 	Periodically broadcasting;
	However Domon does not teach OFDM; periodically broadcasting schedule;
 	Aaltonen teaches OFDM (para [0002], [0011]) periodically broadcasting schedule (interpreted as The arrangement 700 comprises also means 706 for transferring the transport stream packets to the receiver periodically, see para [0062]).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon with the periodically scheduling as taught by Aaltonen since it would have been a simple substitution providing expected results of using sending information periodically instead of aperiodically. 

Regarding claim 2 and 9,
(interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Regarding claim 3 and 10 and 18 and 24,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are received together. (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Regarding claim 4 and 11,
(interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see para [0038])

Regarding claim 5 and 12 and 19 and 25,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources (interpreted as The arrangement 700 comprises also means 706 for transferring the transport stream packets to the receiver periodically, see Domon para [0062]. Also see every 10th packet Domon para [0011]).

Regarding claim 6 and 13,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the periodically broadcast scheduling message indicates that one of the plurality of types of broadcast information is transmitted less frequently than another one of the plurality of types of broadcast information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see Domon para [0038]).

Regarding claim 29,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the broadcast information is interleaved with data information. (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])


Regarding claim 30,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the scheduling information indicates a number of frames between transmission of broadcast information of a same type; wherein the scheduling information indicates a length of time to monitor for broadcast information (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Claim 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Ozawa (Pat No 6023725).

Regarding claim 20 and 26,
 	Domon in view of Aaltonen teaches the method of claim 15, however do not teach further comprising:
receiving, by the base station, a request for another type of information; and
transmitting, by the base station, the another type of information. 

  	Ozawa teaches further comprising:
 	receiving, by the base station, a request for another type of information; and
 	transmitting, by the base station, the another type of information.  (interpreted as The server 28 for a management control executes a stream server control in response to the program request from the user and outputs the video streams of the requested program. At the same time, the server 28 instructs a switching control to the ATM hub 14, selects the video server 12 which has outputted the video streams which received a transmission request, and allows the video server 12 to supply the transmission streams to the cell loading unit 16. Further, a cell loading control is also performed for the cell loading unit 16, thereby reconstructing the transmission frame of MPEG2-TS from the cell obtained through the ATM hub 14, see col 6 lines 50-60).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ozawa since it is known in the art of communications to use request for receiving specific information. 

Claim 7, 14, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Ikeda (Pub No 20020166128).

Regarding claim 7 and 14 and 17 and 23,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station. 
 	Ikeda teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as said transmitter being adapted to provide said transport stream with link information showing the links between said transport stream of a program or events being broadcast in the service area of the transmitter for terrestrial broadcasting and the programs being broadcast in adjacent service areas, see Ikeda para [0012])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Claim 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Paila (Pub No 20060211436).


Regarding claim 16 and 22,
 	Domon in view of Aaltonen teaches the method of claim 15, further comprising:
receiving, by the base station, synchronization information from a neighboring base station; and
 	transmitting, by the base station, data and pilot signals on a first subset of radio resources of the OFDM communication system and not transmitting data on a second subset of radio resources of the OFDM communication system, wherein the transmitting and not transmitting are performed in accordance with the synchronization information. 
 (interpreted as In order to maintain synchronised start times for transmission of each burst in a series, the burst transmission rate in cell C1 is adjusted to match that of cell C2 as follows. Means 13 for adjusting burst transmission rate is associated with the first transmitter 8, comprising a second data processor 14 and second multiplexer 12. The second data processor 14 receives the transport stream 7, see Paila para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.


Claim 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Paila (Pub No 20040120285).

Regarding claim 27,
 	Domon in view of Aaltonen teaches the method of claim 1, however do not teach wherein the broadcast information is received in bursts; and
powering down, by the mobile station, one or more radio frequency transceivers between the bursts.

 	Paila teaches wherein the broadcast information is received in bursts; and
powering down, by the mobile station, one or more radio frequency transceivers between the bursts.
(interpreted as Tuner timer 76 measures the period between desired transmission bursts in order to power down and power up necessary components to receive desired broadcasts and to save power, see Paila para [0030]).
 	It would have been obvious to one of ordinary skill in the art to combine the broadcast as taught by Ikeda in view of Domon and Aaltonen with the power control as taught by Paila since it is known in the art to power up during use and powering down when not in use for energy efficiency.

Regarding claim 28,
 	Domon in view of Aaltonen teaches the method of claim 27, wherein a power down time period is longer than a power up time period for reception of one or more of the bursts. (interpreted as Tuner timer 76 measures the period between desired transmission bursts in order to power down and power up necessary components to receive desired broadcasts and to save power, see Paila para [0030]).
	It would have been obvious to one of ordinary skill in the art to combine the broadcast as taught by Ikeda in view of Domon and Aaltonen with the power control as taught by Paila since it is known in the art to power up during use and powering down when not in use for energy efficiency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461  
                                                                                                                                                                                                      
/OMER S MIAN/Primary Examiner, Art Unit 2461